Citation Nr: 9929857	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  92-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
and disc disease of the lumbar spine, with herniated disc L4-
5, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals, chondromalacia patella, of the left knee, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, status post medial meniscectomy, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

5.  Entitlement to an effective date earlier than December 
21, 1992, for service connection of bilateral pes planus.

6.  Entitlement to an effective date earlier than March 11, 
1994, for service connection of degenerative joint and disc 
disease of the lumbar spine, with herniated disc L4-5.

7.  Entitlement to an effective date earlier than March 11, 
1994, for a total rating based on individual unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from October 1970 until May 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1990, 
from the Chicago, Illinois, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued the 10 percent disability evaluations assigned to 
each knee.  The veteran was notified of this rating decision 
by letter dated March 14, 1990.  

A personal hearing on appeal was held on April 13, 1993, in 
Washington, D.C., before Samuel W. Warner, a member of the 
Board designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1996) (amending 
38 U.S.C.A. § 7107 (West 1991)).  The Board remanded the 
claim in August 1993 for further development.  Subsequently, 
having complied with the instructions on Remand, the RO 
returned the case to the Board for appellate review.  During 
the course of the pending appeal, additional issues were 
claimed, as noted on the title page of this decision.

In September 1998, the veteran was notified that Mr. Warner 
was no longer employed by the Board and would not be rendering 
the final determination in this claim and was offered the 
opportunity to have another personal hearing before a Board 
member.  A written communication on September 15, 1999, was 
received from the veteran's representative stating that the 
veteran did not desire to have another personal hearing.  
However, subsequently, the veteran submitted a written request 
dated September 26, 1999, that he wished to have a hearing 
before a member of the Board by means of video-conference.  
Accordingly, the claim is not ready for appellate review as 
the veteran has requested a video conference hearing before a 
Member of the Board at the regional office.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing at the RO to be conducted by a member 
of the Board with the use of video conferencing 
techniques.  The RO should then notify the 
veteran of the date, time and place of the 
hearing by letter mailed to his current address 
of record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


